Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9, 15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant’s arguments on pages 13, 14 (1st paragraph), 15-17 (1st paragraph) are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martino et al. (“Liveness Detection Using Implicit 3D Features,”  arXiv:1804.06702; 19 Apr 2018)
Zhong et al. (“Open-World Stereo Video Matching with Deep RNN,” arXiv:1808.03959; 12 Aug 2018) 
Pang et al. (“Cascade Residual Learning: A Two-Stage Convolutional Neural Network for Stereo Matching,” IEEE International Conference on Computer Vision Workshops; Date of Conference: 22-29 Oct. 2017)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 9, 2021